        Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 1 of 9



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

IN RE APPLICATION OF                                 §
JUAN RAMON MOLINA MENDOZA,                           §
   Plaintiff/Petitioner,                             §
                                                     §      CIVIL ACTION NO. 19-4520
v.                                                   §
                                                     §
VALESKA FRANCISCA GUTIERREZ                          §
HERNANDEZ,                                           §
 Defendant/Respondent.                               §

    ——————————————————————————————————————
                              VERIFIED COMPLAINT AND PETITION
                                  FOR RETURN OF THE CHILDREN
    ——————————————————————————————————————
            Plaintiff/Petitioner, Juan Ramon Molina Mendoza, respectfully shows this Court as follows:

                                               I.   INTRODUCTION

            1.       This action is brought by Juan Ramon Molina Mendoza (“Mr. Molina Mendoza” or

“Petitioner”), a citizen of Honduras, to secure the return of his seven-year-old son, AJMG, and his six-

year-old son, JRMG (together, “Children”), who were, without Petitioner’s consent or acquiescence,

wrongfully removed from Honduras and brought to the Southern District of Texas by the Children’s

mother, Valeska Francisca Gutierrez Hernandez (“Ms. Gutierrez Hernandez” or “Respondent”).

            2.       This Petition is filed pursuant to the Convention on the Civil Aspects of International

Child Abduction (the “Hague Convention” or the “Convention”) 1 and the International Child

Abduction Remedies Act (“ICARA”). 2 A copy of the Hague Convention is attached hereto as Exhibit

A. The Hague Convention came into effect in the United States of America on July 1, 1988, and has

been ratified between, among other Contracting States, the United States of America and Honduras.

1   Oct. 25, 1980, T.I.A.S. No. 11,670 at 1.
2   22 U.S.C. §§ 9001-9011.
      Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 2 of 9



        3.      The objects of the Hague Convention are:

        Article 1(a):   To secure the prompt return of children wrongfully removed

                        to or retained in any Contracting State; and

        Article 1(b):   To ensure that rights of custody and of access under the law

                        of one Contracting State are effectively respected in the other

                        Contracting States.

Id.

        4.      The Hague Convention authorizes a federal district court to determine the merits of a

claim for the wrongful removal or retention of a child; it does not, however, permit the district court

to consider the merits of any underlying custody dispute.

                                 II.     JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this case pursuant to 22 U.S.C. § 9003(a) (jurisdiction

under the Hague Convention) and 28 U.S.C. § 1331 (federal question jurisdiction). Venue is proper in

this district pursuant to 22 U.S.C. § 9003 and 28 U.S.C. § 1391(b) because, upon information and belief,

the Children and Respondent are residing at the home of the Respondent’s mother at 6111 Willowbend

Boulevard, Apartment 813, Houston, Texas 70096, which lies in the Houston Division of the Southern

District of Texas. A copy of the letter from the United States Department of State concerning the

Respondent’s residence at 6111 Willowbend Boulevard, Apartment 813, Houston, Texas 70096 is

attached hereto as Exhibit B.

                                 III.   STATEMENT OF FACTS

        6.      As noted above, Petitioner and Respondent are the parents of the Children. Petitioner

and Respondent are not married, but lived together in Nacaome, Valle, Honduras in the years prior to


                                                   2
     Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 3 of 9



the Children’s wrongful removal.

        7.      In 2012, Ms. Gutierrez Hernandez gave birth to AJMG in San Lorenzo, Valle,

Honduras. AJMG is now seven years old. A copy of AJMG’s birth certificate and a translation thereof

are attached hereto as Exhibit C. The birth certificate identifies Petitioner as the child’s father.

        8.      In 2013, Ms. Gutierrez Hernandez gave birth to JRMG in Nacaome, Valle, Honduras.

JRMG is now six years old. A copy of JRMG ’s birth certificate and a translation thereof are attached

hereto as Exhibit D. The birth certificate identifies Petitioner as the child’s father.

        9.      Until September 21, 2018, Mr. Molina Mendoza, Ms. Gutierrez Hernandez and the

Children lived together at their family residence in Honduras. Mr. Molina Mendoza and Ms. Gutierrez

Hernandez have lived together since 2011. In total, Mr. Molina Mendoza and Ms. Gutierrez Hernandez

lived together in Honduras for over seven years.

        10.     AJMG attended school at Dr. Marco Aurelio Soto educational center in Nacaome,

Valle, Honduras until his wrongful removal from Honduras. A copy of a certified letter from the school

and a translation thereof are attached hereto as Exhibit E.

        11.     JRMG attended school at Camara Junior education center in Nacaome, Valle,

Honduras until his wrongful removal from Honduras. A copy of a certified letter from the school and

a translation thereof are attached hereto as Exhibit F.

        12.     On September 21, 2018, Ms. Gutierrez Hernandez left Honduras without the Children

and traveled to Spain. Ms. Gutierrez Hernandez remained in Spain until she returned to Honduras,

arriving in San Pedro Sula, Honduras on December 28, 2018.

        13.     During Ms. Gutierrez Hernandez’s absence, Mr. Molina Mendoza was the Children’s

primary caregiver.


                                                     3
     Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 4 of 9



        14.     On December 31, 2018, upon arriving to Nacaome, Valle, Ms. Gutierrez Hernandez

informed Mr. Molina Mendoza that she was taking the Children on a stroll. Ms. Gutierrez Hernandez

and the Children never returned to the residence. That same day, the nanny that normally cared for the

Children while Mr. Molina Mendoza worked called Mr. Molina Mendoza and informed him that the

Children had been taken.

        15.     Mr. Molina Mendoza immediately called Ms. Gutierrez Hernandez’s sister, who lives in

the United States. She informed him that Ms. Gutierrez Hernandez and the Children were traveling to

the United States.

        16.     On January 22, 2019, Ms. Gutierrez Hernandez’s sister called Mr. Molina Mendoza and

confirmed that the Children were now in the United States.

        17.     Ms. Gutierrez Hernandez abducted AJMG and JRMG from Honduras without Mr.

Molina Mendoza’s permission.

        18.     Upon information and belief, the Children are currently being kept in the company of

Respondent and Respondent’s mother (the Children’s grandmother) at 6111 Willowbend Boulevard,

Apartment 813, Houston, Texas 70096. See Exhibit B.

        19.     On January 15, 2019, Petitioner’s “International Restitution Request” was submitted to

the United States Department of State through the Central Authority of the Republic of Honduras. A

copy of the Petitioners “International Restitution Request” and a translation thereof are attached hereto

as Exhibit G.

        20.     On July 3, 2019, Petitioner began communications with the firm BakerHostetler. A

copy of the email correspondence is attached hereto as Exhibit H. Petitioner has had only limited

telephonic contact with the Children since their removal from their habitual residence in Honduras.



                                                   4
     Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 5 of 9



        IV.     WRONGFUL REMOVAL AND RETENTION OF CHILDREN BY
                   RESPONDENT: CLAIM FOR RELIEF UNDER
                             THE HAGUE CONVENTION
       21.     As set forth above, on or about December 31, 2018, Respondent wrongfully removed

the Children within the meaning of Article 3 of the Convention and continues to wrongfully retain the

Children in the State of Texas, United States, in violation of Article 3 of the Hague Convention.

       22.     Petitioner has never acquiesced or consented to the removal of the Children from

Honduras to the United States or to their living outside of Honduras.

       23.     Respondent’s removal and retention of the Children is wrongful within the meaning of

Article 3 of the Convention because:

               (a) It is in violation of Petitioner’s rights of custody as established by Honduran law.

                   Article 187 of the Honduran Family Code provides that “parental authority belongs

                   to both parents jointly.” Parental authority includes the right to exercise care and

                   custody of the child. Honduran Family Code, Art. 186. Honduran law also provides

                   that, when both parents exercise parental authority, written authorization of the

                   other is required if just one parent is traveling out of the country with a child.

                   Honduran Code of Childhood Adolescence, Art. 101. A copy of Articles the

                   relevant Honduran laws are attached hereto as Exhibit I. Specifically, Respondent’s

                   removal and retention of the Children is in violation of Petitioner’s right as a

                   physical custodian to determine the Children’s place of residence. See Hague

                   Convention, Art. 5(a) (defining “rights of custody” under Article 3 to include “in

                   particular, the right to determine the child’s place of residence”);

               (b) At the time of the Children’s removal from Honduras, Petitioner was exercising his

                   rights of custody within the meaning of Articles 3 and 5 of the Convention and,

                   but for Respondent’s removal and retention of the Children, Petitioner would have
                                                   5
     Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 6 of 9



                    continued to exercise those rights; and

                (c) The Children habitually resided with Petitioner in Honduras within the meaning of

                    Article 3 of the Convention immediately before their removal and retention by

                    Respondent.

        24.     Respondent is presently wrongfully retaining the Children in the State of Texas, County

of Harris, United States.

        25.     Upon information and belief, Respondent is keeping the Children at Respondent’s

mother’s residence, 6111 Willowbend Boulevard, Apartment 813, Houston, Texas 70096.

        26.     The Children are now six and seven years old. The Hague Convention applies to

children under sixteen (16) years of age and thus applies to both Children. See Hague Convention, Art.

4.

        27.     The Petition is filed less than one year from Respondent’s wrongful removal of the

Children. Petitioner has never consented or acquiesced to Respondent’s wrongful removal or retention

of the Children.

                              V.     PROVISIONAL REMEDIES
                     (22 U.S.C. § 9004 & HAGUE CONVENTION, ARTICLE 16)
        28.     Petitioner requests that this Court issue an immediate order restraining Respondent

from removing the Children from the jurisdiction of this Court, and a warrant seeking immediate

physical custody of the Children, directing any United States Marshal or other law enforcement officer

to bring the Children before this Court. A Brief in Support of the Motion for a Temporary Restraining

Order is attached hereto as Exhibit 1. Petitioner also asks that this Court schedule an expedited hearing

on the merits of this Petition.




                                                   6
     Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 7 of 9



                             VI.     ATTORNEY FEES AND COSTS
                                          (22 U.S.C. § 9007)
       29.      To date, Petitioner has incurred attorneys’ fees and costs as a result of the wrongful

retention of the Children by Respondent.

       30.      Petitioner respectfully requests that this Court award him all costs and fees incurred

to date as required by 22 U.S.C. § 9007.

                                   VII.    NOTICE OF HEARING
                                            (22 U.S.C. § 9003(C))
       31.      Pursuant to 22 U.S.C. § 9003(c), Respondent shall be given notice of these proceedings

in accordance with the laws governing notice in interstate child custody proceedings.

                                   VIII. RELIEF REQUESTED

       WHEREFORE, Petitioner Juan Ramon Molina Mendoza prays for the following relief:

       (a) An immediate temporary restraining order prohibiting the removal of the Children from

             the jurisdiction of this Court pending a hearing on the merits of this Verified Complaint;

             and further providing that no person acting in concert or participating with Respondent

             shall take any action to remove the Children from the jurisdiction of this Court pending a

             determination on the merits of this Verified Complaint;

       (b) The scheduling of an expedited preliminary injunction hearing on the merits of the Verified

             Complaint; an order that Respondent show cause at this hearing why the Children should

             not be returned to Honduras, and why such other relief requested in the Verified Complaint

             should not be granted; and, pursuant to Federal Rule of Civil Procedure 65, an order that

             the trial of the action on the merits be advanced and consolidated with the preliminary

             injunction hearing;




                                                   7
Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 8 of 9



  (c) The issuance of a warrant seeking physical custody of the Children, directing that the

     Children, along with Respondent, be brought into this Court by any United States Marshal,

     federal officer or police officer to guarantee their attendance at the hearing, and further

     authorizing such officer to serve Respondent with notice of the hearing and the pleadings

     filed by Petitioner in this case;

  (d) A final judgment in Petitioner’s favor establishing that the Children shall be returned to

     Honduras, where an appropriate custody determination can be made by a Honduran court

     under Honduran law;

  (e) An Order requiring that Respondent pay Petitioner’s expenses and costs under 22 U.S.C. §

     9007, such expenses and costs to be resolved via post-judgment motion, consistent with

     the procedure outlined under Local Rule 54.2 of this Court; and

  (f) For any such further relief as may be just and appropriate under the circumstances of this

     case.

  Respectfully submitted, this 18th day of November 2019.


                                           By: /s/ Matthew W. Caligur

                                           Matthew W. Caligur (Southern District No. 31597)
                                           Texas Bar No. 24031788
                                           mcaligur@bakerlaw.com
                                           Daniella Martinez (Southern District No. 3263932)
                                           Texas Bar No. 24095821
                                           dmartinez@bakerlaw.com
                                           BAKER & HOSTETLER LLP
                                           811 Main Street
                                           Suite 1100
                                           Houston, TX 77002-6111
                                           Telephone: (713) 751-1600
                                           Facsimile: (713) 751-1717

                                           ATTORNEYS FOR PETITIONER


                                            8
Case 4:19-cv-04520 Document 1 Filed on 11/18/19 in TXSD Page 9 of 9
